                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNIITED STATES OF AMERICA                    :   CRIMINAL NO. 1:18-CR-146
                                             :
             v.                              :   (Chief Judge Conner)
                                             :
FRANCISCO RIVERA-RIVERA,                     :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 10th day of October, 2019, upon consideration of the motion

(Doc. 99) to correct or clarify sentence filed by defendant Francisco Rivera-Rivera

(“Rivera-Rivera”), and it appearing that the transcript of the sentencing hearing

contains a mathematical inconsistency between the court’s oral pronouncement

of the total term of imprisonment—“fifty months”—and its oral pronouncement of

the constituent terms of imprisonment for each respective count—“thirty months

on Count 1, and twenty-four months on Count 3, to be served consecutively,” but it

also appearing that the judgment (Doc. 96) dated September 23, 2019, and filed to

the docket on September 24, 2019, accurately reflects the intended sentence,

namely:

             “Fifty-Four (54) Months. This sentence consists of 30
             months on Count 1 and 24 months on Count 3, to be served
             consecutively to Count 1. The entire sentence is imposed
             consecutively to any sentence which may be imposed in
             York County Court of Common Pleas case numbers CR-
             8168-2016 and CR-8194-2016[,]”

(id. at 1), and the court finding that it is necessary and appropriate to clarify the

mathematical error in the oral pronouncement of the total sentence to accord with
the total sentence as reflected in both the judgment and in the court’s oral

pronouncement of the terms of imprisonment for each respective count, it is

hereby ORDERED that:

      1.     Rivera-Rivera’s motion (Doc. 99) is GRANTED to the extent the court
             clarifies its misstatement on the record and confirms that the intended
             total term of imprisonment is that reflected in the judgment and in the
             terms of imprisonment on each respective count, that is, 54 months’
             imprisonment, consisting of 30 months on Count 1 and 24 months on
             Count 2, to be served consecutively. (See Doc. 96).

      2.     Rivera-Rivera’s motion (Doc. 99) is DENIED as moot to the extent it
             seeks a correction of the sentence, which is accurately and correctly
             reflected in the judgment (Doc. 96) dated September 23, 2019, and
             docketed September 24, 2019.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
